DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s filing of an AFCP 2.0 request with an after-final response for Application #16/399,721, filed on 01/14/2022.  This application was originally filed on 04/30/2019.   
Claims 1-2 and 4-21 are now pending and have been examined.
Claim 3 has been cancelled by the applicant.


Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and system for targeting a promotion to a user while they have accessed a checkout page on a website.  The user is a user of a first service provider, such as PayPal or Mastercard, that is different than the merchant that is associated with the checkout page.  When the user selects an element to go to the checkout page of the merchant, it is determined whether one or more merchant criteria have been met for the targeting of a promotional payment button.  The criteria include determining that a number of user accounts exceeding a threshold number are accessing the merchant webpage.  The user accounts are also determined to be in a same social network as the current user.  And finally, the other user accounts other than the current user all have a specific same item in their website shopping carts.  If these criteria 
The invention, then, provides a unique advantage and is particularly useful in the ability to analyze a plurality of other current carts for users that are very relevant to the current user as friends of the user in a social network, and then the invention is able to identify an item that all these other users have in common.  In addition, the threshold number of users allows for the correlation of item interest to be high as the number of users could be set to a high number so that not only is the real-time aspect of the common interest very relevant but the number of users that are interested makes the promotional payment button with the associated item even more relevant to the current user, as many of his friends could be on the same website and interested in a common item.  
The closest prior art found by the examiner, McDonough, Pre-Grant Publication No. 2016/0140610 A1 Kumar, et al., Pre-Grant Publication No. 2013/0018713 A1, Girish, Patent No. 9,898,735 B2, and Chu, et al., Patent No. 10,262,029 B1, 
Per Step 1 of the analysis, Independent claim 1 complies with 35 U.S.C. 101.  The claim is a system claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible apparatus since the system comprises at least a processor and a memory.  Claim 14 is a method, or process, which is a statutory category for patentability.  Claim 8 is directed to a non-transitory medium, which is a statutory category for patentability, an article of manufacture, and which is in conformity with the Kappos Memorandum of 2010.  Further, Step 2A, Prong 1 of the analysis the examiner could not identify an abstract idea in the claims.  The merchant conditions include elements that could not possibly be done mentally including real-time determination of how many users are on a specific website and determination of a common item in their carts as well as display of a specific promotional payment button within their checkout page by a third party service provider.  The examiner cannot identify a mental process, an organization of human activity, a mathematical formula, or other such judicial exception that the claims are directed to.  Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682